NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                        2007-3152

                                  MIGUEL P. PADERES,

                                                  Petitioner,

                                             v.

                       OFFICE OF PERSONNEL MANAGEMENT,

                                                  Respondent.

                                       ON MOTION

Before SCHALL, GAJARSA, and LINN, Circuit Judges.

PER CURIAM.

                                        ORDER

       The Office of Personnel Management moves (1) to waive the requirements of

Fed. Cir. R. 27(f), and (2) to dismiss, for lack of jurisdiction, Miguel P. Paderes' petition

for review of the decision of the Merit Systems Protection Board in case no. CB-1205-

06-0019-U-1. Paderes has not responded.

       Paderes sought an annuity under the Civil Service Retirement System (CSRS).

The Office of Personnel Management denied his application. Paderes appealed to the

Board. In 1994, the Board affirmed the denial of benefits because Paderes was not

covered by CSRS. In 1995, this court affirmed the decision of the Board.

       In 2006, Paderes filed with the Board a request for review of an Office of

Personnel Management regulation. The Board did not address the merits of his request

for review of the regulation. Instead, on February 5, 2007, the Board denied the request
for review as barred by res judicata. Paderes petitions this court for review of the

Board’s 2007 decision.

       In Delos Santos v. Office of Personnel Management, 289 F.3d 1382 (Fed. Cir.

2002), we held that we do not have jurisdiction over a petition for review of a Board

decision involving a request for review of a regulation if the Board denies review without

addressing the merits of the request. Here, as in Delos Santos, the Board did not

review the merits of the request to review the regulation. Thus, we do not have jurisdiction

over the petition and it must be dismissed.

       Accordingly,

       IT IS ORDERED THAT:

       (1)    The motions are granted. The petition is dismissed for lack of jurisdiction.

       (2)    Each side shall bear its own costs.

                                                    FOR THE COURT



       June 6, 2007                                  /s/ Jan Horbaly
           Date                                     Jan Horbaly
                                                    Clerk

cc:    Miguel P. Paderes
       Michael J. Dierberg, Esq.

s8

ISSUED AS A MANDATE:               June 6, 2007




2007-3152                                     -2-